

115 HR 3559 IH: Youth Access to Sexual Health Services Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3559IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Ms. Adams (for herself, Mr. Smith of Washington, Ms. Barragán, Mrs. Napolitano, Mr. Conyers, Mr. Aguilar, Ms. Kelly of Illinois, Ms. Judy Chu of California, Ms. Wilson of Florida, Mr. David Scott of Georgia, and Mr. Payne) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to award grants to support the access of
			 marginalized youth to sexual health services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Youth Access to Sexual Health Services Act of 2017. 2.Authorization of grants to support the access of marginalized youth to sexual health services (a)GrantsThe Secretary of Health and Human Services may award grants on a competitive basis to eligible entities to support the access of marginalized youth to sexual health services.
 (b)Use of fundsAn eligible entity that is awarded a grant under subsection (a) may use the funds to— (1)provide medically accurate and complete and age-, developmentally, and culturally appropriate sexual health information to marginalized youth, including information on how to access sexual health services;
 (2)promote effective communication regarding sexual health among marginalized youth; (3)promote and support better health, education, and economic opportunities for school-age parents; and
 (4)train individuals who work with marginalized youth to promote— (A)the prevention of unintended pregnancy;
 (B)the prevention of sexually transmitted infections, including the human immunodeficiency virus (HIV);
 (C)healthy relationships; and (D)the development of safe and supportive environments.
 (c)ApplicationTo be awarded a grant under subsection (a), an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to eligible entities— (1)with a history of supporting the access of marginalized youth to sexuality education or sexual health services; and
 (2)that plan to serve marginalized youth that are not served by Federal adolescent programs for the prevention of pregnancy, HIV, and other sexually transmitted infections.
 (e)RequirementsThe Secretary may not award a grant under subsection (a) to an eligible entity unless— (1)such eligible entity has formed a partnership with a community organization; and
 (2)such eligible entity agrees— (A)to employ a scientifically effective strategy;
 (B)that all information provided to marginalized youth will be— (i)age- and developmentally appropriate;
 (ii)medically accurate and complete; (iii)scientifically based; and
 (iv)provided in the language and cultural context that is most appropriate for the individuals served by the eligible entity; and
 (C)that for each year the eligible entity receives grant funds under subsection (a), the eligible entity will submit to the Secretary an annual report that includes—
 (i)the use of grant funds by the eligible entity; (ii)how the use of grant funds has increased the access of marginalized youth to sexual health services; and
 (iii)such other information as the Secretary may require. (f)Publication and evaluations (1)EvaluationsNot less than once every two years after the date of the enactment of this Act, the Secretary shall evaluate the effectiveness of whichever of the following is greater:
 (A)Eight grants awarded under subsection (a). (B)Ten percent of the grants awarded under subsection (a).
 (2)PublicationThe Secretary shall make available to the public— (A)the evaluations required under paragraph (1); and
 (B)the reports required under subsection (e)(2)(C). (g)LimitationsNo funds made available to an eligible entity under this section may be used by such entity to provide access to sexual health services that—
 (1)withhold sexual health-promoting or life-saving information; (2)are medically inaccurate or have been scientifically shown to be ineffective;
 (3)promote gender stereotypes; (4)are insensitive or unresponsive to the needs of young people, including—
 (A)youth with varying gender identities, gender expressions, and sexual orientations; (B)sexually active youth;
 (C)pregnant or parenting youth; (D)survivors of sexual abuse or assault; and
 (E)youth of all physical, developmental, and mental abilities; or (5)are inconsistent with the ethical imperatives of medicine and public health.
 (h)Transfer of fundsAny unobligated balance of funds made available under section 510(d) of the Social Security Act (42 U.S.C. 710(d)) (as in effect on the day before the date of the enactment of this Act) are hereby transferred and made available to the Secretary to carry out this Act. The amounts transferred and made available to carry out this Act shall remain available until expended.
 (i)DefinitionsIn this section: (1)Community organizationThe term community organization includes a State or local health or education agency, public school, youth-focused organization that is faith-based and community-based, juvenile justice entity, or other organization that provides confidential and appropriate sexuality education or sexual health services to marginalized youth.
 (2)Eligible entityThe term eligible entity includes a State or local health or education agency, public school, nonprofit organization, hospital, or an Indian Tribe or Tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 (3)Marginalized youthThe term marginalized youth means a person under the age of 26 that is disadvantaged by underlying structural barriers and social inequity.
 (4)Medically accurate and completeThe term medically accurate and complete, when used with respect to information, means information that— (A)is supported by research and recognized as accurate, objective, and complete by leading medical, psychological, psychiatric, or public health organizations and agencies; and
 (B)does not withhold any information relating to the effectiveness and benefits of correct and consistent use of condoms or other contraceptives and pregnancy prevention methods.
 (5)Scientifically effective strategyThe term scientifically effective strategy means a strategy that— (A)is widely recognized by leading medical and public health agencies as effective in promoting sexual health awareness and healthy behavior; and
 (B)either— (i)has been demonstrated to be effective on the basis of rigorous scientific research; or
 (ii)incorporates characteristics of effective programs. (6)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (7)Sexual health servicesThe term sexual health services includes— (A)sexual health information, education, and counseling;
 (B)contraception; (C)emergency contraception;
 (D)condoms and other barrier methods to prevent pregnancy or sexually transmitted infections; (E)routine gynecological care, including human papillomavirus (HPV) vaccines and cancer screenings;
 (F)pre-exposure prophylaxis or post-exposure prophylaxis; (G)mental health services;
 (H)sexual assault survivor services; and (I)other prevention, care, or treatment.
					